Exhibit 10.1

 

SECOND AMENDMENT
TO
LOAN AGREEMENT

 

THIS SECOND AMENDMENT to Loan Agreement (this “Amendment”) is entered into this
15th day of December, 2014, by and between SILICON VALLEY BANK (“Bank”) and
RESPONSE BIOMEDICAL CORP., a British Columbia corporation (“Borrower”).

 

Recitals

 

A.     Bank and Borrower have entered into that certain Loan Agreement dated as
of February 11, 2014, as amended by that certain First Amendment to Loan
Agreement dated as of April 14, 2014, that certain Forbearance to Loan Agreement
dated as of September 30, 2014 and that certain Forbearance to Loan Agreement
dated as of October 31, 2014 (as the same may from time to time be amended,
modified, supplemented or restated, the “Loan Agreement”).

 

B.     Bank has extended credit to Borrower for the purposes permitted in the
Loan Agreement.

 

C.     Borrower has requested that Bank amend the Loan Agreement to (i)
refinance the existing indebtedness owing to Bank and (ii) make certain other
revisions to the Loan Agreement as more fully set forth herein.

 

D.     Bank has agreed to so amend certain provisions of the Loan Agreement, but
only to the extent, in accordance with the terms, subject to the conditions and
in reliance upon the representations and warranties set forth below.

 

Agreement

 

Now, Therefore, in consideration of the foregoing recitals and other good and
valuable consideration, the receipt and adequacy of which is hereby
acknowledged, and intending to be legally bound, the parties hereto agree as
follows:

 

1.     Definitions. Capitalized terms used but not defined in this Amendment
shall have the meanings given to them in the Loan Agreement.

 

2.     Amendments to Loan Agreement.

 

2.1     Section 2.1.1 (Growth Capital Advances). Section 2.1.1 of the Loan
Agreement hereby is amended and restated in its entirety to read as follows:

 

“2.1.1     Growth Capital Advance.

 

(a)     Availability. Subject to the terms and conditions of this Agreement, and
provided that Borrower has achieved the Equity Event, Bank shall make an advance
to Borrower on the Second Amendment Effective Date, or as soon thereafter as all
the conditions precedent to the making of such advance have been met, in the
amount of One Million Three Hundred Fifty-Nine Thousand Three Hundred
Seventy-Five Dollars ($1,359,375) (the “Growth Capital Advance”). The proceeds
of the Growth Capital Advance shall be used to refinance all of Borrower’s
existing Indebtedness to Bank as of the Second Amendment Effective Date. After
repayment, the Growth Capital Advance may not be reborrowed.

 

(b)     Repayment. Borrower shall repay the Growth Capital Advance in twenty-six
(26) equal installments of principal, plus monthly payments of accrued interest
(each a “Growth Capital Advance Payment”) beginning on April 1, 2015 and
continuing on the first (1st) day of each month thereafter through the Growth
Capital Maturity Date, on which date Borrower shall pay to Bank (i) the final
Growth Capital Advance Payment, which shall include all outstanding principal
and accrued and unpaid interest under the Growth Capital Advance and (ii) the
Final Payment.

 

 
 

--------------------------------------------------------------------------------

 

 

(c)     Prepayment.

 

(i)     Mandatory Prepayment Upon an Acceleration. If the Growth Capital Advance
is accelerated following the occurrence of an Event of Default or otherwise,
Borrower shall immediately pay to Bank an amount equal to the sum of (a) all
outstanding principal with respect to the Growth Capital Advance, plus accrued
and unpaid interest thereon, plus (b) the Final Payment, plus (c) all other
sums, including Bank Expenses, if any, that shall have become due and payable
hereunder in connection with the Growth Capital Advance, including interest at
the Default Rate with respect to any past due amounts.

 

(ii)      Voluntary Prepayment. Borrower shall have the option to prepay, in
whole or in part, any of the Growth Capital Advance advanced by Bank under this
Agreement, provided Borrower (i) delivers written notice to Bank of its election
to prepay Growth Capital Advances, in whole or in part, at least ten (10)
Business Days prior to such prepayment, and (ii) pays, on the date of such
prepayment (a) all or such part of the outstanding principal with respect to the
Growth Capital Advance being prepaid, plus accrued and unpaid interest thereon,
plus (b) the Final Payment, plus (c) the Prepayment Fee, plus (d) all other
sums, including Bank Expenses, if any, that shall have become due and payable
hereunder in connection with the Growth Capital Advance.”

 

2.2     Section 2.4 (Fees). Section 2.4 of the Loan Agreement hereby is amended
and restated in its entirety to read as follows:

 

“2.4     Fees. Borrower shall pay to Bank:

 

(a)     Prepayment Fee. The Prepayment Fee, if and when due hereunder;

 

(b)     Final Payment.     The Final Payment, when due hereunder; and

 

(c)     Bank Expenses. All Bank Expenses (including reasonable attorneys’ fees
and expenses for documentation and negotiation of this Agreement incurred
through and after the Effective Date), when due (or, if no stated due date, upon
demand by Bank).

 

(d)     Fees Fully Earned. Unless otherwise provided in this Agreement or in a
separate writing by Bank, Borrower shall not be entitled to any credit, rebate,
or repayment of any fees earned by Bank pursuant to this Agreement
notwithstanding any termination of this Agreement or the suspension or
termination of Bank’s obligation to make loans and advances hereunder. Bank may
deduct amounts owing by Borrower under the clauses of this Section 2.4 pursuant
to the terms of Section 2.5(c). Bank shall provide Borrower written notice of
deductions made from the Designated Deposit Account pursuant to the terms of the
clauses of this Section 2.4.”

 

2.3     Section 6.7 (Financial Covenants). Section 6.7 of the Loan Agreement
hereby is deleted in its entirety and, in order to retain the correct numeration
and cross references throughout the balance of the Loan Agreement, is amended
and restated to read as follows:

 

 
2

--------------------------------------------------------------------------------

 

 

“6.7.      Intentionally Omitted.”

 

2.4     Section 8 (Events of Default). Section 8.2(a) of the Loan Agreement
hereby is amended and restated in its entirety to read as follows:

 

“(a)      Borrower fails or neglects to perform any obligation in Section 6.2,
6.4, 6.5. or 6.6 or violates any covenant in Section 7; or”

 

2.5     Section 13 (Definitions). The following terms and their respective
definitions hereby are added to Section 13.1 of the Loan Agreement, or amended
and restated, as follows:

 

“Credit Extension” is the Growth Capital Advance or any other extension of
credit by Bank for Borrower’s benefit.

 

“Equity Event” is the receipt by Borrower of gross cash proceeds from the sale
of its equity securities to Hangzhou Joinstar Biomedical Technology Co. Ltd.
(and its related entities) in the amount of Two Million One Hundred
Seventy-Eight Thousand Canadian Dollars (C$2,178,000) by not later than December
12, 2014.

 

“Final Payment” is a payment (in addition to and not a substitution for the
regular monthly payments of principal plus accrued interest) due on the earliest
to occur of (a) the Growth Capital Maturity Date, or (b) the acceleration of the
Growth Capital Advance, or (c) the prepayment of a Growth Capital Advance
pursuant to Section 2.1.1(i) or (ii), equal to the original principal amount of
the Growth Capital Advance multiplied by the Final Payment Percentage.

 

“Final Payment Percentage” is two and one-half percentage points (2.50%) if the
Growth Capital Advance is prepaid in full and such prepayment occurs on or prior
to the first anniversary of the Second Amendment Effective Date, (ii) three and
one-half percentage points (3.50%) if the Growth Capital Advance is prepaid in
full and such prepayment occurs after the first anniversary of the Second
Amendment Effective Date but on or prior to the second anniversary of the Second
Amendment Effective Date and (iii) four percent (4.00%) if the Growth Capital
Advance is not prepaid in full prior to the second anniversary of the Second
Amendment Effective Date.

 

“Growth Capital Advance” is defined in Section 2.1.1(a).

 

“Prepayment Fee” means a fee equal to (i) three percent (3.00%) of the amount of
the Growth Capital Advance prepaid on the date of a prepayment if such
prepayment occurs on or prior to the first anniversary of the Second Amendment
Effective Date, and (ii) two percent (2.00%) of the amount of the Growth Capital
Advance prepaid on the date of a prepayment if such prepayment occurs after the
first anniversary of the Second Amendment Effective Date but on or prior to the
second anniversary of the Second Amendment Effective Date. For certainty, no
prepayment fee shall apply to prepayments of the Growth Capital Advance
occurring after the second anniversary of the Second Amendment Effective Date.

 

“Second Amendment Effective Date” is December 15, 2014.

 

2.6     Section 13 (Definitions). The following terms and their respective
definitions hereby are deleted from Section 13.1 of the Loan Agreement:

 

“Draw Period,” “Growth Capital Line.”

 

 
3

--------------------------------------------------------------------------------

 

 

2.7     Bank hereby waives (i) Borrower’s violation of Section 6.7(a) of the
Loan Agreement for the September 2014, October 2014 and November 2014 measuring
periods and (ii) Borrower’s violation of Section 6.7(b) of the Loan Agreement
for the November 2014 measuring period.

 

3.     Limitation of Amendment.

 

3.1     The amendment set forth in Section 2, above, is effective for the
purposes set forth herein and shall be limited precisely as written and shall
not be deemed to (a) be a consent to any amendment, waiver or modification of
any other term or condition of any Loan Document, or (b) otherwise prejudice any
right or remedy which Bank may now have or may have in the future under or in
connection with any Loan Document.

 

3.2     This Amendment shall be construed in connection with and as part of the
Loan Documents and all terms, conditions, representations, warranties, covenants
and agreements set forth in the Loan Documents, except as herein amended, are
hereby ratified and confirmed and shall remain in full force and effect.

 

4.     Representations and Warranties. To induce Bank to enter into this
Amendment, Borrower hereby represents and warrants to Bank as follows:

 

4.1     Immediately after giving effect to this Amendment (a) the
representations and warranties contained in the Loan Documents are true,
accurate and complete in all material respects as of the date hereof (except to
the extent such representations and warranties relate to an earlier date, in
which case they are true and correct as of such date), and (b) no Event of
Default has occurred and is continuing;

 

4.2     Borrower has the power and authority to execute and deliver this
Amendment and to perform its obligations under the Loan Agreement, as amended by
this Amendment;

 

4.3     The organizational documents of Borrower delivered to Bank on the
Effective Date remain true, accurate and complete and have not been amended,
supplemented or restated and are and continue to be in full force and effect;

 

4.4     The execution and delivery by Borrower of this Amendment and the
performance by Borrower of its obligations under the Loan Agreement, as amended
by this Amendment, have been duly authorized;

 

4.5     The execution and delivery by Borrower of this Amendment and the
performance by Borrower of its obligations under the Loan Agreement, as amended
by this Amendment, do not and will not contravene (a) any law or regulation
binding on or affecting Borrower, the contravention of which would have or would
reasonably be expected to have a Material Adverse Change, (b) any contractual
restriction with a Person binding on Borrower, the contravention of which would
have or would reasonably be expected to have a Material Adverse Change, (c) any
order, judgment or decree of any court or other governmental or public body or
authority, or subdivision thereof, binding on Borrower, the contravention of
which would have or would reasonably be expected to have a Material Adverse
Change, or (d) the organizational documents of Borrower;

 

4.6     The execution and delivery by Borrower of this Amendment and the
performance by Borrower of its obligations under the Loan Agreement, as amended
by this Amendment, do not require any order, consent, approval, license,
authorization or validation of, or filing, recording or registration with, or
exemption by any governmental or public body or authority, or subdivision
thereof, binding on either Borrower, except as already has been obtained or made
(or are being obtained pursuant to Section 6.1(b) of the Loan Agreement); and

 

4.7     This Amendment has been duly executed and delivered by Borrower and is
the binding obligation of Borrower, enforceable against Borrower in accordance
with its terms, except as such enforceability may be limited by bankruptcy,
insolvency, reorganization, liquidation, moratorium or other similar laws of
general application and equitable principles relating to or affecting creditors’
rights.

 

 
4

--------------------------------------------------------------------------------

 

 

5.     Counterparts. This Amendment may be executed in any number of
counterparts and all of such counterparts taken together shall be deemed to
constitute one and the same instrument.

 

6.     Effectiveness. This Amendment shall be deemed effective upon (a) the due
execution and delivery to Bank of this Amendment by each party hereto, (b)
Borrower’s consummation of the Equity Event, (c) the due execution and delivery
to Bank of updated Borrowing Resolutions, (d) the due execution and delivery to
Bank of a warrant to purchase stock, in form and substance satisfactory to Bank
and (e) payment by Borrower of all Bank Expenses incurred through the date of
this Amendment, which may be debited from any of Borrower’s accounts at Bank.

 

 

 

[Balance of Page Intentionally Left Blank]

 

 
5

--------------------------------------------------------------------------------

 

 

In Witness Whereof, the parties hereto have caused this Amendment to be duly
executed and delivered as of the date first written above.

 

BANK

 

BORROWER

         

SILICON VALLEY BANK

 

RESPONSE BIOMEDICAL CORP.

                  By: /s/ David Sanders   By: /s/ William J. Adams   Name: David
Sanders   Name: William J. Adams   Title: VP   Title: Chief Financial Officer  

 

 

 

[Signature Page to Second Amendment to Loan Agreement]

 

 
 

--------------------------------------------------------------------------------

 

 

BORROWING RESOLUTIONS

 

[logo.jpg]

 

CORPORATE BORROWING certificatE

 

 

Borrower:   RESPONSE BIOMEDICAL CORP.  

Date: December 15, 2014

Bank:       SILICON VALLEY BANK

 

 

I hereby certify as follows, as of the date set forth above:

 

 

1.     I am the Secretary, Assistant Secretary or other officer of Borrower. My
title is as set forth below.

 

2.     Borrower’s exact legal name is set forth above. Borrower is a British
Columbia corporation.

 

3.     Attached hereto are true, correct and complete copies of Borrower’s
Notice of Articles and Articles (including amendments), as filed with the B.C.
Registrar of Companies. Such Notice of Articles and Articles have not been
amended, annulled, rescinded, revoked or supplemented, and remain in full force
and effect as of the date hereof.

 

4.     The following resolutions were duly and validly adopted by Borrower’s
Board of Directors at a duly held meeting of such directors (or pursuant to a
unanimous written consent or other authorized corporate action). Such
resolutions are in full force and effect as of the date hereof and have not been
in any way modified, repealed, rescinded, amended or revoked, and Silicon Valley
Bank (“Bank”) may rely on them until Bank receives written notice of revocation
from Borrower.

 

Resolved, that any one of the following officers or employees of Borrower, whose
names, titles and signatures are below, may act on behalf of Borrower:

 

Name

 

Title

 

Signature

Authorized to Add or Remove Signatories

                     

☐

                     

☐

                     

☐

                     

☐

 

 
 

--------------------------------------------------------------------------------

 

 

Resolved Further, that any one of the persons designated above with a checked
box beside his or her name may, from time to time, add or remove any individuals
to and from the above list of persons authorized to act on behalf of Borrower.

 

Resolved Further, that such individuals may, on behalf of Borrower:

 

Borrow Money. Borrow money from Bank.

Execute Loan Documents. Execute any loan documents Bank requires.

Grant Security. Grant Bank a security interest in any of Borrower’s assets.

Negotiate Items. Negotiate or discount all drafts, trade acceptances, promissory
notes, or other indebtedness in which Borrower has an interest and receive cash
or otherwise use the proceeds.

Apply for Letters of Credit. Apply for letters of credit from Bank.

Enter Derivative Transactions. Execute spot or forward foreign exchange
contracts, interest rate swap agreements, or other derivative transactions.

Issue Warrants. Issue warrants for Borrower’s capital stock.

Further Acts. Designate other individuals to request advances, pay fees and
costs and execute other documents or agreements (including documents or
agreement that waive Borrower’s right to a jury trial) they believe to be
necessary to effect these resolutions.

 

Resolved Further, that all acts authorized by the above resolutions and any
prior acts relating thereto are ratified.

 

5.     The persons listed above are Borrower's officers or employees with their
titles and signatures shown next to their names.

 

 

By:

 

 

 

Name:

 

 

 

Title: 

 

 

   

 

*** If the Secretary, Assistant Secretary or other certifying officer executing
above is designated by the resolutions set forth in paragraph 4 as one of the
authorized signing officers, this Certificate must also be signed by a second
authorized officer or director of Borrower.

 

 

I, the __________________________ of Borrower, hereby certify as to paragraphs 1
through 5 above, as of the date set forth above.

 

 



 

By:

 

 

 

Name:

 

 

 

Title: 

 

 



   